Citation Nr: 0534589	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  96-37 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an assignment of a higher rating for 
cervical spine disability, currently rated 30 percent 
disabling.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for residuals of a head 
injury, to include migraine headaches and/or tension 
headaches.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a lumbar spine 
disability.

6.  Entitlement to service connection for a urinary disorder.

7.  Entitlement to service connection for a stomach disorder.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to June 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  With regard to the issues of an 
increased rating for a cervical spine disability, and 
entitlement to service connection for skin disability, 
residuals of a head injury to include headaches, right knee 
disability, lumbar spine disability, urinary condition, and 
stomach disability, a notice of disagreement was filed in 
March 1996, and a statement of the case was issued in June 
1996.  A substantive appeal was received in August 1996 with 
regard to entitlement to service connection for skin 
disability, residuals of a head injury to include headaches, 
and right knee disability.  In October 1996, the veteran 
testified at a hearing before the RO and perfected his appeal 
with regard to entitlement to an increased rating for 
cervical spine disability, and entitlement to service 
connection for lumbar spine disability, urinary condition, 
and stomach disability.

The Appellant's Brief dated in November 2005 claims that a 
statement of the case was not issued with regard to the 
veteran's disagreement with the denial of service connection 
for bilateral hip disabilities.  In an August 2004 rating 
decision, entitlement to service connection for right and 
left hip disabilities was denied.  In October 2004, the 
veteran submitted a notice of disagreement.  In March 2005, 
the RO issued a statement of the case.  The evidence of 
record does not contain a substantive appeal, thus these 
issues are not currently in appellate status.

The issues of entitlement to service connection for skin 
disability, residuals of head injury to include headaches, 
urinary condition, right knee disability, stomach disability, 
lumbar spine disability, right side of neck numbness 
disability, memory loss as a result of head injury, and 
bilateral hearing loss disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if any further action is required on 
his part.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as status post fusion at C1-C2, is productive 
of limitation of range of motion of 15 degrees or less of the 
cervical spine, but with no findings of ankylosis; with no 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 30 percent for status post fusion at C1-C2, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Code 5293 (effective through 
September 22, 2002), Diagnostic Codes 5285 - 5295 (effective 
through September 25, 2003), Diagnostic Code 5293 (effective 
from September 23, 2002 and reclassified to 5243 effective 
September 26, 2003), Diagnostic Codes 5235 - 5243 (effective 
September 26, 2003, including reclassification of Diagnostic 
codes 5285 - 5295).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for a cervical spine 
disability prior to enactment of the VCAA.  The veteran's 
appeal stems from a February 1996 rating decision which 
granted service connection.  The veteran has expressed 
disagreement with the disability rating assigned.  In 
February 2005, a VCAA letter was issued.  The VCAA letter 
notified the veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in February 2005 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to initial certification of the veteran's 
claim to the Board.  The contents of this notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA 
treatment records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

With regard to the cervical spine issue, the veteran has been 
afforded several VA examinations.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
are thorough and contain sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Thus, the Board finds that a further examination is 
not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

I.  Procedural Background

Initially, the Board notes that in February 1996, service 
connection was established for C1-2 posterior fusion status 
post iliac crest graft, and a 10 percent disability rating 
was assigned effective July 1, 1995.  In a November 1996 
rating decision, the disability rating was increased to 20 
percent effective July 1, 1995.  In a February 2002 rating 
decision, the disability rating was increased to 30 percent 
effective July 1, 1995.  Although an increased rating has 
been granted, the issue of entitlement to a rating in excess 
of 30 percent for cervical spine disability remains in 
appellate status, as the maximum schedular rating has not 
been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

II.  Factual Background

Service medical records reflect that due to a odontoid 
fracture and subluxation of C1-2, in March 1995 the veteran 
underwent a fusion of C1-2 with iliac crest bone graft.

In October 1995, the veteran underwent a VA examination.  An 
x-ray examination revealed status post wire fixation of the 
posterior spinous processes of C1 to C2, and old fracture of 
the tip of the posterior spinous process of C1.  On 
examination of the cervical spine, there was limitation of 
motion mainly due to pain.  

In February 1999, the veteran underwent a VA examination.  
The veteran reported that during service, he was riding his 
bicycle and the railroad crossing gate fell on his head, 
striking him in the back of his head.  He developed pain in 
his neck, which radiated to his low back.  In 1995, he 
underwent surgery of fusion of C1, C2 with bone harvested 
from the iliac crest.  Post-operatively, he continued to have 
discomfort and it turned to pain.  The veteran reported pain 
in his back and neck, occurring about two or three times a 
week, spreading diffusely to his head.  On examination of the 
spine, he had pain on motion of his neck and back with 
associated muscle spasm at the cervical region with weakness.  
There was tenderness to palpation of the cervical area, where 
there was a long scar, which was non-deforming.  His posture 
was somewhat stiff.  He had loss of cervical lordosis and was 
slow to move.  Examination of the cervical spine revealed 
pain on motion.  Flexion was 20 degrees, extension was 5 
degrees, right lateral flexion was 5 degrees, left lateral 
flexion was 10 degrees, right rotation was 5 degrees, and 
left rotation was 10 degrees.  On neurological examination, 
upper extremity motor function was normal.  He reported 
tingling in his arm, but did not have significant sensory 
deficit.  Lower extremity motor function was within normal 
limits.  Sensory was within normal limits with reflexes 
demonstrating his knees and ankles to be 2+ bilaterally.  A 
cervical spine x-ray showed post-surgical changes in the 
cervical spine.  The diagnosis rendered was status-post 
fusion of C1, C2 with bone harvesting of the iliac crest, and 
no significant sensory deficit.

Medical records from the VA Medical Center (VAMC) San Diego 
reflect that in May 2002, the veteran underwent a posterior 
C1-2 fusion with transarticular screws due to failed cervical 
fusion.

A VA outpatient treatment record dated in September 2002 
reflects that the veteran complained of pain in the neck and 
shoulders which he described as a 5 on a 10 point scale, 
which is better when he lies flat in bed.  He unable to 
sustain standing or sitting for more than 20 minutes because 
of pain radiating to both shoulders, down to mid back.  He is 
unable to move his head because of stiff neck and pain.  On 
examination, forward flexion was 10 degrees, extension was 5 
degrees, lateral flexion was 10 degrees, and lateral rotation 
was 15 degrees.  Sensory examination was within normal 
limits.

In September 2003, the veteran underwent another VA 
examination.  The veteran reported that since the May 2002 
surgery, he had symptoms of spasms and soreness in the neck 
and painful headaches.  He also reported tingling in both 
upper extremities on the dorsum of the arms and forearms.  He 
reported employment as a custodian with a limited job 
description with requires no lifting greater than 15 pounds.  
He is unable to turn his head easily and has significant pain 
when he attempts to do so.  He is unable to run or 
participate in high velocity activities.  On examination, he 
had significantly limited movement of the cervical spine.  He 
was able to rotate his head to the right only 10 degrees and 
to the left 30 degrees.  He extended his cervical spine 30 
degrees and flexed to 40 degrees.  Greater movement than this 
instigated pain.  He had over 5 motor strength in the 
deltoids, biceps, triceps, wrist extensors, wrist flexors, 
finger abductors and flexors.  His sensation to pinprick was 
intact throughout the bilateral upper extremities.  He had 
normal reflexes of the triceps, biceps and brachial radialis 
bilaterally.  He had a normal gait.  He was able to toe-walk 
and heel-walk without difficulty.  He had limited motion of 
the shoulders with only 110 degrees of abduction.  He 
demonstrated no fatigability or incoordination.  A May 2003 
x-ray was reviewed and the film showed good hardware 
placement in the cervical spine involving two screws and a 
posterior wire.  The bone graft was in place between the 
spinous processes of C1 and C2.  The assessment was status 
post revision arthrodesis of C1-C2 after a fracture to the 
upper cervical spine.  He demonstrated significant 
restrictions in his ability to turn his head as well as 
limitation in other vigorous activities.

A VA outpatient treatment record dated in September 2003 
reflects that the veteran was examined by the chief of 
neurosurgery.  The cervical spine x-ray showed excellent C1-2 
posterior instrumentation, and excellent screw position and 
alignment.  There were no neurological deficits.  The 
impression was status post odontoid fracture, and May 2002 
status post C1-2 posterior instrumentation successful.

A VA outpatient treatment record dated in February 2004 
reflects that the veteran was examined again by the chief of 
neurosurgery, and his neurological condition or symptoms were 
unchanged since September 2003.

In September 2004, the veteran underwent another VA 
examination.  The veteran reported tingling in his hands 
daily.  He is employed as a custodian and is not required to 
lift more than 25 pounds, thus he has not missed any work.  
When he does try to do any kind of increased lifting he will 
end up with severe neck pain which will cause him to be 
unable to function the next day.  He complained of spasms in 
his neck and back, and significant hip pain.  He complained 
of daily shooting pains in his fingers as well as numbness in 
his hands and forearms which sometimes cause him to fumble 
small objects and have decreased coordination.  His biggest 
functional limitation is pain, not weakness, lack of 
endurance, easy fatigability, or lack of coordination.  
Increased activity makes the symptoms worse and rest seems to 
make it better.  He is able to walk without difficulty.  On 
physical examination, he had significant trapezius spasm 
bilaterally.  Forward flexion was 25 degrees, extension was 
10 degrees, left and right lateral flexion was 15 degrees, 
and left and right lateral rotation was 30 degrees.  Range of 
motion was limited by pain, and not by weakness, lack of 
endurance, fatigability or lack of coordination.  Spurlings 
test was positive for shooting pains down both hands to the 
fingers.  Muscle strength in the upper extremity was 5/5 for 
the deltoids, biceps, triceps, hand grip and interosseous.  
Sensation was intact from C4 to T1 using 5.07 monofilament 
bilaterally.  Hoffman sign was negative bilaterally.  There 
was a 2+ biceps, triceps reflex bilaterally.  X-rays of the 
cervical spine showed fusion of C1-2 using two screws and a 
wire technique posteriorly.  There appeared to be a solid 
fusion mass.  This was apparently done for old odontoid 
fracture as the dens did not appear normal.  There was a 
significant lordotic deformity at the C1-2 level.  Otherwise 
the lower disc space heights were well maintained.  There was 
no osteophyte formation or significant degenerative changes 
at the lower levels.  The diagnosis was old odontoid 
fracture, treated with C1-C2 fusion, with residual cervical 
stenosis and chronic cervical strain.

III.  Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its May 2005 supplemental statement of the case.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5290, a maximum 30 percent evaluation 
may be assigned for severe limitation of motion of the 
cervical spine.  38 C.F.R. Part 4, Diagnostic Code 5290.

Ankylosis of the cervical spine at a favorable angle warrants 
a 30 percent rating.  A 40 percent rating requires fixation 
at an unfavorable angle.  38 C.F.R. § 4.71a, Diagnostic Code 
5287.  A 60 percent rating requires complete bony fixation of 
the spine (ankylosis) at a favorable angle.  A 100 percent 
rating requires fixation at an unfavorable angle, either with 
marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a, Diagnostic Code 5286.

Under Diagnostic Code 5293, a 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

IV.  Analysis

The RO rated the veteran's disability under Diagnostic Code 
5293, pertaining to intervertebral disc syndrome, which has 
now been reclassified as Diagnostic Code 5243.  

The Board first turns to the issue of rating the veteran's 
spine disability under the criteria for intervertebral disc 
syndrome, in effect until September 22, 2002.  The veteran's 
spine disability does not more nearly approximate the 
criteria for a rating in excess of 30 percent, as the 
examination reports do not reflect that the veteran has had 
severe or recurring attacks with intermittent relief.  

Prior to September 26, 2003, an evaluation under the 
remaining disabilities of the spine also does not provide for 
a disability rating in excess of 30 percent.  The veteran is 
in receipt of the maximum scheduler rating under Diagnostic 
Code 5290, for severe limitation of motion of the cervical 
spine.  Diagnostic Codes 5286 and 5287, which provide for 
assignment of higher evaluations, are predicated upon 
ankylosis (bony fixation); however, there is no medical 
finding or showing of actual ankylosis in this case.  The 
veteran has been able to accomplish some, albeit very 
limited, motion on range of motion testing.

However, there simply is no objective evidence that, even 
with increased use or during flare-ups, the veteran's pain is 
so disabling as to effectively result in overall unfavorable 
ankylosis of the cervical spine, which is required for the 
next higher 40 percent rating under Diagnostic Code 5287 (and 
is a factor upon which the 100 percent evaluation under 
Diagnostic Code 5286 is predicated); complete bony fixation 
of the spine, which is required for the 60 percent evaluation 
under Diagnostic Code 5286; or either marked deformity or any 
other joint involvement (also required for the 100 percent 
evaluation under Diagnostic Code 5286).

With regard to the criteria in effect from September 23, 
2002, for the intervertebral disc syndrome, the most recent 
VA examination reflects the veteran's contention that when he 
attempts to lift, he will have severe neck pain which will 
limit his function the next day.  The subjective and 
objective evidence of record, however, does not reflect 
incapacitating episodes of 4 to 6 weeks.  As such, a 
disability rating in excess of 30 percent is not warranted 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes.  

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a disability rating in excess 
of 30 percent is also not warranted.  The September 2002 VA 
examination reflects 10 degrees of flexion.  A September 2003 
VA examination reflects 40 degrees of flexion, and a 
September 2004 VA examination reflects 25 degrees of flexion.  
The veteran is currently in receipt of a 30 percent 
disability rating, which is assignable for forward flexion of 
the cervical spine 15 degrees or less.  Taking into 
consideration the objective findings of the VA examinations, 
a 40 percent disability rating is not warranted, as the 
objective medical evidence of record does not reflect 
unfavorable ankylosis of the entire cervical spine.  As such, 
based on these objective findings, the veteran's disability 
does not meet the criteria for a 40 percent disability 
rating.

The Board has also taken into consideration the veteran's 
complaints of tingling and shooting pains to his fingers, 
numbness in his hands and forearms, and the diagnosis of 
cervical stenosis, however, such manifestations do not meet 
the criteria for a disability rating in excess of 30 percent 
under the rating criteria for intervertebral disc syndrome.

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  It is not disputed that the veteran 
has pain on motion, but the Board finds that the currently 
assigned 30 percent disability rating adequately compensates 
him for his pain and functional loss in this case.

The Board has also considered whether the veteran would 
benefit from rating orthopedic and neurological symptoms 
separately.  However, the Board finds that such an exercise 
would not result in a higher rating than the current 30 
percent assigned by the RO.  The demonstrated limitation of 
motion under the new criteria would only result in a 20 
percent rating at most, and it appears that any neurological 
impairment would either be non-compensable or warrant at most 
a 10 percent rating under diagnostic criteria pertinent to 
the nerves of the upper extremities.  In this regard, no 
neurological defects were reported on neurosurgical 
examination in September 2003.  Shooting pains down the hands 
to the fingers were reported on examination in September 
2004, but muscle strength was 5/5 for the upper extremity, 
including hand grip, and sensation was reported to be intact 
from C4 to T1.  It appears that the neurological impairment 
is very minimal as demonstrated on objective examinations, 
and even if the Board were to determine that such 
neurological impairment warranted a 10 percent rating, such a 
rating when combined with a 20 percent rating for limitation 
of motion would not be of any benefit to the veteran in terms 
of increasing the current 30 percent rating.   

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected cervical spine disability has 
resulted in marked interfered with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  Additionally, although the evidence of 
record reflects that the veteran underwent surgery in May 
2002, the objective evidence does not reflect frequent 
periods of hospitalization due to the cervical spine 
disability.  Accordingly, the Board finds that the impairment 
resulting from the veteran's spine disorder is appropriately 
compensated by the currently assigned schedular rating and 
38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 30 percent is 
not warranted for the veteran's service-connected cervical 
spine disability  Accordingly, the benefit sought on appeal 
is denied.


ORDER

Entitlement to assignment of a rating in excess of 30 percent 
for service-connected status post fusion at C1-2 is not 
warranted.  To this extent, the appeal is denied.




REMAND

In February 1996, the RO denied entitlement to service 
connection for skin disability, urinary condition, right knee 
disability, and a stomach disability on the basis that the 
claims were not well-grounded.  The well-grounded claim 
requirement was repealed by the VCAA.  Subsequent to 
enactment of the VCAA, in May 2005 the RO issued a 
supplemental statement of the case with regard to these 
issues, however, the RO failed to include a merits analysis 
as to each issue.  Thus, the Board finds that additional 
adjudicative action by the RO is necessary before the Board 
may properly proceed with appellate review of these issues on 
appeal.  

The Board also finds that further development is necessary 
with regard to the aforementioned issues, and the remaining 
issues on appeal.  

Service medical records dated in January 1995 reflect a 
finding of mild scaliness around fingers and palms of hands.  
The assessment was dermatitis.  The veteran should be 
scheduled for a VA dermatology examination to assess whether 
he has a current skin disability, and the etiology of any 
claimed disability.  

With regard to the claimed right knee disability, in February 
1979, the veteran complained of pain in the right knee.  A 
February 1995 service medical record reflects an assessment 
of right knee traumatic reaction/bursitis.  The veteran 
should be scheduled for a VA examination to assess whether he 
has a current right knee disability, and the etiology of any 
claimed disability.

With regard to the claimed stomach disability and urinary 
condition, the veteran should be scheduled for a VA 
examination to assess whether he has any such disabilities, 
and the etiology of any identified disabilities.

As discussed hereinabove, the veteran sustained a head injury 
in October 1990.  Service medical records reflect complaints 
of headaches subsequent to the injury.  The veteran should be 
afforded a VA examination to assess whether he has any 
residuals from the head injury that was sustained during 
service, and whether any current tension headaches and/or 
migraine headaches are as a result of a head injury sustained 
in service, or any other incident therein.

With regard to the claimed lumbar spine disability, the 
veteran has claimed entitlement to service connection on a 
direct basis, and as a result of his service-connected 
cervical spine disability.  Service medical records reflect a 
diagnosis of lumbar spine spondylolisthesis.  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a) (2004).  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).
The veteran should be scheduled for a VA examination to 
clarify the existence of any lumbar spine disability, and to 
assess the etiology of any such disorder, to include whether 
such disability is as a result of his service and/or service-
connected cervical spine disability.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded a VA 
dermatology examination to assess whether 
he has a current skin disorder, and the 
etiology of any such disorder.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination of the veteran.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any skin disability is etiologically 
related to his period of active service 
or was aggravated therein.  The examiner 
is requested to provide a rationale for 
any opinion expressed.  If any opinion 
cannot be provided without resort to 
speculation, the examiner should so 
indicate.

2.  The veteran should be afforded a VA 
examination to assess whether he has a 
current right knee disability, and the 
etiology of any such disorder.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination of the veteran.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any right knee disability is 
etiologically related to his period of 
active service or was aggravated therein.  
The examiner is requested to provide a 
rationale for any opinion expressed.  If 
any opinion cannot be provided without 
resort to speculation, the examiner 
should so indicate.

3.  The veteran should be afforded a VA 
examination to assess whether he has a 
current stomach disorder and a urinary 
disorder, and the etiology of any such 
disorders.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination of 
the veteran.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that any diagnosed 
stomach disorder and urinary disorder are 
etiologically related to his period of 
active service or was aggravated therein.  
The examiner is requested to provide a 
rationale for any opinion expressed.  If 
any opinion cannot be provided without 
resort to speculation, the examiner 
should so indicate.

4.  The veteran should be afforded a VA 
examination to assess whether he has any 
residuals of a head injury sustained in 
service, and the etiology of any claimed 
tension headaches and/or migraine 
headaches.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination of 
the veteran.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that the veteran has any 
residuals from a head injury sustained in 
service.  The examiner should also opine 
on whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any migraine headaches 
and/or tension headaches are 
etiologically related to his period of 
active service or was aggravated therein.  
The examiner is requested to provide a 
rationale for any opinion expressed.  If 
any opinion cannot be provided without 
resort to speculation, the examiner 
should so indicate.

5.  The veteran should be afforded a VA 
examination to assess whether he has a 
current lumbar spine disability, and the 
etiology of any such disorder.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination of the veteran.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that a lumbar spine disability was due to 
service or any incident therein, and/or 
was caused by or aggravated by his 
service-connected cervical spine 
disability. The examiner is requested to 
provide a rationale for any opinion 
expressed.  If any opinion cannot be 
provided without resort to speculation, 
the examiner should so indicate.

6.  With regard to the remaining issues 
on appeal, after completion of the above, 
the claims file should be reviewed to 
determine whether any of the benefits 
sought can be granted.  If any of the 
benefits sought remain denied, then the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


